
	
		II
		112th CONGRESS
		1st Session
		S. 1913
		IN THE SENATE OF THE UNITED STATES
		
			November 18, 2011
			Ms. Landrieu introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To require the Administrator of the Federal Aviation
		  Administration to prescribe regulations requiring air carriers to provide
		  passengers with certain amenities and facilities, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Basic Airline Services to Improve
			 Customer Satisfaction Act.
		2.Regulations requiring
			 air carriers to provide certain amenities and facilities to
			 passengersNot later than 180
			 days after the date of the enactment of this Act, the Administrator of the
			 Federal Aviation Administration shall prescribe regulations—
			(1)to require an air
			 carrier operating under part 121 of title 14, Code of Federal Regulations, to
			 permit each passenger who has purchased a ticket for air transportation on the
			 air carrier to, without paying a charge in addition to the price of the
			 ticket—
				(A)check one bag
			 that is not considered overweight or oversized pursuant to the policy of the
			 air carrier in effect on the day before the date of the enactment of this
			 Act;
				(B)carry on to the
			 aircraft one personal item and one carry-on bag that are not considered
			 overweight or oversized pursuant to that policy; and
				(C)once the
			 passenger boards the aircraft, have access to—
					(i)a
			 seat;
					(ii)potable water;
			 and
					(iii)bathroom
			 facilities; and
					(2)to impose a civil
			 penalty on an air carrier that fails to comply with the regulations prescribed
			 under paragraph (1).
			
